Exhibit 10.6
CERTAIN MATERIAL (INDICATED BY ASTERISKS) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.






AMENDED & RESTATED LICENSE AGREEMENT
This Amended & Restated License Agreement (the “Agreement”), dated as of 31 May,
2017 (the “Effective Date”), is made by and between Shenyang Sunshine
Pharmaceutical Co., Ltd., a Chinese Corporation, with an address at No. 3 A1
Road 10, Shenyang Economic and Technology Development Zone, Shenyang, China
110027 and its affiliates (“3SBio”), and Selecta Biosciences, Inc., a Delaware
corporation, with an address at 480 Arsenal Street, Building One, Watertown, MA
02472 (“Selecta”). 3SBio and Selecta are sometimes hereinafter referred to each
as a “Party” and collectively as the “Parties.”
WHEREAS, 3SBio has been engaged in the development of Pegsiticase, and owns and
otherwise controls certain patent rights and know-how with respect thereto;
WHEREAS, Selecta desires to acquire exclusive rights under the 3SBio Patent
Rights and 3SBio Know-How in order to continue the development thereof and
products based thereupon;
WHEREAS, the Parties entered into a license agreement on May 12, 2014 (the
“Original Effective Date”) pursuant to which 3SBio granted an exclusive license
to Selecta under the 3SBio Patent Rights and 3SBio Know-How for Selecta to
Develop and Commercialize Licensed Compounds and Products and a co-exclusive
license to Selecta under the 3SBio Patent Rights and 3SBio Know-How for Selecta
to Manufacture Licensed Compounds and Products (as such terms are defined
herein) (the “Original Agreement”); and
WHEREAS, the Parties desire to amend and restate the terms and conditions of the
Original Agreement as set forth herein.
NOW, THEREFORE, the Parties hereby agree to amend and restate the Original
Agreement as of the Effective Date such that it reads in its entirety as
follows:


Section 1.
Definitions.

For the purpose of this Agreement, the following words and phrases will have the
meanings set forth below:
1.1“3SBio Know-How” means all Know-How, existing as of the Original Effective
Date or arising during the Term, owned or in-licensed by 3SBio or any of its
Affiliates, that is reasonably necessary or desirable for the Manufacture, use,
sale, offer for sale, importation, Development or Commercialization of any
Licensed Compound or Product.
1.2    “3SBio Patent Rights” means all Patents, existing as of the Original
Effective Date or arising during the Term, owned or in-licensed by 3SBio or any
of its Affiliates, and either related to any Licensed Compound or Product, or
reasonably necessary or desirable for the Manufacture, use, sale, offer for
sale, importation, Development or Commercialization of any Licensed Compound or
Product. A complete and accurate list of all of the 3SBio Patent Rights as of
the Effective Date is set forth on Exhibit A.
1.3    “Affiliate” of an entity means any other entity which (directly or
indirectly) is controlled by, controls or is under common control with such
entity. For the purposes of this definition, the term “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
as used with respect to an entity means (a) in the case of a corporate entity,
direct or indirect ownership of voting securities entitled to cast at least
fifty percent (50%) of the votes in the election of directors or (b) in the case
of a non-corporate entity, direct or indirect ownership of at least fifty
percent (50%) of the equity interests with the power to direct the management
and policies of such




[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




entity, provided that if local law restricts foreign ownership, control will be
established by direct or indirect ownership of the maximum ownership percentage
that may, under such local law, be owned by foreign interests.
1.4    “BLA” means a Biologics License Application filed with the FDA or an
equivalent application to any other Regulatory Authority within the Territory
requesting market approval for a new biological product (or a New Drug
Application (“NDA”), or equivalent application, in the event that the FDA or
other Regulatory Authority determines that an NDA (or its foreign equivalent),
rather than a BLA (or its foreign equivalent), is the appropriate mechanism for
requesting such approval).
1.5“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31.
1.6“Calendar Year” means each successive period of twelve (12) months commencing
on January 1 and ending on December 31.
1.7“Clinical Studies” means any study in which human subjects are dosed with a
drug, whether approved or investigational, including any Phase 1, 2, 3 or 4
study.
1.8“Clinical Supply Agreement” means that certain Manufacturing Services
Agreement dated August 1, 2014 by and between the Parties.
1.9“Combination Product” means a Product that includes at least one (1)
additional active ingredient other than a Licensed Compound. A Combination
Product includes a Selecta Product.
1.10“Commercially Reasonable Efforts” means, with respect to Licensed Compounds
or Products, that level of efforts and resources commonly dedicated by a
biotechnology company to the Development or Commercialization, as the case may
be, of a product of similar market potential at a similar stage in its lifecycle
to the Licensed Compounds or Products, in each case taking into account issues
of safety and efficacy, product profile, the proprietary position, the then
current competitive environment and the likely timing of market entry, the
regulatory environment and status of such product, and other relevant
scientific, technical and commercial factors. However, with respect to Selecta,
Commercially Reasonable Efforts includes, [***].
1.11“Commercialization” means activities directed to obtaining pricing and
reimbursement approvals, carrying out Phase 4 studies for, marketing, promoting,
distributing, importing, exporting, offering for sale or selling any
pharmaceutical product, including any Product. Commercialization specifically
excludes Development and Manufacturing.
1.12    “Confidential Information” means all Know-How, marketing plans,
strategies and customer lists, and other information or material that are
disclosed or provided by a Party or its Affiliates to the other Party or its
Affiliates, regardless of whether any of the foregoing are marked “confidential”
or “proprietary” or communicated to the other by the disclosing Party or its
Affiliates in oral, written, graphic, or electronic form.
1.13    “Confidentiality Agreement” means that certain Nondisclosure Agreement
dated August 28, 2013 by and between the Parties.
1.14    “Development” or “Developed” means non-clinical and clinical drug
development activities reasonably related to the development and submission of
information to a Regulatory Authority, including toxicology, pharmacology and
other discovery and pre-clinical efforts, test method development and stability
testing, manufacturing process development and improvement, process validation,
process scale-up, formulation development, delivery system development, quality
assurance and quality control development, statistical analysis, Clinical
Studies, regulatory affairs, and Regulatory


2
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




Approvals (and specifically excluding activities directed to obtaining pricing
and reimbursement approvals).
1.15    “Drug Master File” or “DMF” means any drug master file filed with the
FDA or the equivalent filed with any other Governmental Authority with respect
to a Licensed Compound or Product or any component or intermediate thereof.
1.16    “EMA” means the European Medicines Agency and any successor agency
thereto.
1.17    “European Union” or “EU” means the countries of the European Economic
Area, as it is constituted on the Original Effective Date and as it may be
expanded from time to time after the Effective Date.
1.18    “FDA” means the United States Food and Drug Administration or any
successor agency thereto.
1.19    “Field” means all therapeutic, diagnostic and prophylactic human uses.
1.20    “First Commercial Sale” means, with respect to any Product, the first
sale by Selecta, its Affiliates or Sublicensees for use or consumption by the
general public of such Product in a country or region in the Territory after all
required Regulatory Approvals have been granted, or otherwise permitted, by the
governing health authority of such country or region. “First Commercial Sale”
will not include the sale of any Product for use in clinical trials or for
compassionate use prior to receipt of Regulatory Approval in the country or
region in question.
1.21    “Governmental Authority” means any United States federal, state or local
or any foreign government, or political subdivision thereof, or any
multinational organization or authority or any authority, agency or commission
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof), or any governmental arbitrator or
arbitral body.
1.22    “IND” means an Investigational New Drug application, Clinical Study
Application, Clinical Trial Exemption, or similar application or submission for
approval to conduct human clinical investigations filed with or submitted to a
Regulatory Authority in conformance with the requirements of such Regulatory
Authority.
1.23    “Inventions” means any idea, data, writing, invention, discovery,
improvement or other technology, whether or not patentable, copyrightable or
protectable as a trade secret, confidential information or know-how or any other
form of intellectual property.
1.24    “Know-How” means know-how, trade secrets, chemical and biological
materials, formulations, information, documents, studies, results, data and
regulatory approvals, data (including from Clinical Studies), filings and
correspondence (including DMFs), including biological, chemical,
pharmacological, toxicological, pre-clinical, clinical and assay data,
manufacturing processes and data, specifications, sourcing information, assays,
and quality control and testing procedures, whether or not patented or
patentable.
1.25    “Law” means any federal, state, provincial, local, international or
multinational law, statute, standard, ordinance, code, rule, regulation,
resolution or promulgation, or any order, writ, judgment, injunction, decree,
stipulation, ruling, determination or award entered by or with any Governmental
Authority, or any license, franchise, permit or similar right granted under any
of the foregoing, or any similar provision having the force or effect of law.


3
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




1.26    “Licensed Compound” means (a) the compound known as Pegsiticase, a
recombinant uricase derived from Candida Utilis and pegylated with [***], and
(b) any back-up compounds or any other forms thereof, including [***]; (c) any
compounds from any of those identified in clauses (a) or (b) conjugated with any
linker or linked to any other molecular entity, including those compounds linked
to the same or other PEG molecules; (d) any salts, prodrugs, esters, amides,
active metabolites, solvates, intermediates, fragments, derivatives (including
pegylated versions and any linkers thereof), analogs and polymorphs of any
compounds covered by the foregoing clauses (a), (b), (c) or this clause (d), and
(e) any improvements to any of the foregoing covered by the foregoing clauses
(a), (b), (c), (d) or this clause (e). For clarity, Licensed Compound excludes
Selecta Product.
1.27    “Licensed Product” means a pharmaceutical composition containing the
Licensed Compound alone, in all forms, presentations, formulations and dosages.
Licensed Product excludes Selecta Product.
1.28    “Licensed Product Drug Product” means the Licensed Product formulated
with mannitol, sterile filtered, filled into vials and lyophilized.
1.29    “Licensed Product Drug Substance” means the Licensed Product in bulk
drug substance form.
1.30    “MAA” means (a) a marketing authorization application filed with (i) the
EMA under the centralized EMA filing procedure or (ii) a Regulatory Authority in
any country of the EU if the centralized EMA filing procedure is not used or (b)
any other equivalent or related regulatory submission, in either case to gain
approval to market a Product in any country in the European Union, in each case
including, for clarity, amendments thereto and supplemental applications.
1.31    “Major European Country” means any of the United Kingdom, France,
Germany, Italy or Spain.
1.32    “Manufacturing” or “Manufacture” means, as applicable, all activities
related to the production, manufacture, processing, filling, packaging,
labeling, shipping, warehousing, holding and storage of Licensed Compounds,
Products and/or any components thereof, including to make and have made any of
the foregoing, process and formulation development, process qualification and
validation, test method development, in-process testing, stability testing,
release testing, manufacturing scale-up, preclinical, clinical and commercial
manufacture and analytical methods development and validation, product
characterization, formulation, quality assurance and quality control
development, and testing and release.
1.33    “Net Sales” means the gross amount billed by Selecta and its Affiliates
and Sublicensees to a Third Party for Products less the following:
(a)customary trade, quantity or cash discounts to the extent actually allowed
and taken;
(b)amounts repaid or credited by reason of rejection or return;
(c)to the extent separately stated on purchase orders, invoices or other
documents of sale, any taxes or other governmental charges levied on the
production, sale, transportation, delivery or use of a Product which is paid by
or on behalf of Selecta or any of its Affiliates or Sublicensees; and


4
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




(d)outbound transportation costs prepaid or allowed and costs of insurance in
transit. Net Sales will be calculated only once with respect to each Product
sold by Selecta, any Affiliate and/or any Sublicensee for the first sale to a
Third Party, even if such Product is sold more than once in the course of its
transfer to the ultimate end-user. The transfer or sale of Products between any
of Selecta and an Affiliate or Sublicensee, e.g., in a manufacturing or supply
agreement, will not be included in Net Sales, unless such transfer or sale is a
final purchase by Selecta or its Affiliate or Sublicensee, without the intent to
resell or redistribute to a Third Party. Net Sales for any Combination Product
will be calculated [***].
1.34    “Patents,” as used in this Agreement, means all letters patent, patent
applications and statutory invention registrations throughout the Territory, as
well as any and all substitutions, extensions (including supplementary
protection certificates), renewals, continuations, continuations-in-part,
divisionals, patents-of-addition, re-examinations and/or reissues thereof.
1.35    “Product” means a Licensed Product or a Selecta Product.
1.36    “Regulatory Approval” means, with respect to a country or region in the
Territory, approvals, licenses, registrations or authorizations from the
relevant Regulatory Authority necessary in order to import, distribute, market
or sell a pharmaceutical product (including any Product) in such country or
region, but not including any pricing or reimbursement approvals.
1.37    “Regulatory Authority” means the FDA, the EMA, and any other analogous
Regulatory Authority or agency involved in granting approvals (including any
required pricing or reimbursement approvals) for the Development, Manufacture or
Commercialization of any pharmaceutical product (including any Product) in the
Territory.
1.38    “Regulatory Filing” means any documentation comprising or relating to or
supporting any filing or application with any Regulatory Authority with respect
to any compound or product (including any Licensed Compound or Product), or its
use or potential use in humans, including any documents submitted to any
Regulatory Authority and all supporting data, including INDs, BLAs and NDAs, and
all correspondence with any Regulatory Authority with respect to such compound
or product (including minutes of any meetings, telephone conferences or
discussions with any Regulatory Authority).
1.39    “Selecta Development Plan” means Selecta’s plan setting forth the
activities and timelines relating to the Development of the Licensed Compounds
and Products.
1.40    “Selecta Product” means a pharmaceutical composition containing a
combination of a Licensed Compound or Licensed Product with Selecta Technology,
whether or not as the sole active ingredient, in all forms, presentations,
formulations and dosage forms.
1.41    “Selecta Technology” means Selecta’s proprietary Synthetic Vaccine
Particle Platform.
1.42    “Territory” means:
(a)    For the Licensed Compounds or Licensed Products: worldwide, except for
Greater China (defined as mainland China, Hong Kong, Macao and Taiwan) and
Japan.
(b)    For the Selecta Products: worldwide, except for Greater China.


5
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




1.43    “Third Party” means any person or entity other than Selecta or 3SBio or
any of their Affiliates.
1.44    “United States” or “U.S.” means the United States of America, including
its territories and possessions, the District of Columbia and Puerto Rico.
1.45    “Valid Claim” means a claim of any examined, issued and unexpired
composition of matter or method of use patent contained within the 3SBio Patent
Rights, which claim has not been revoked or held invalid or unenforceable by a
final decision of a court or other government agency of competent jurisdiction
from which no appeal can be or has been taken and has not been held or admitted
to be invalid or unenforceable through re-examination, disclaimer, reissue,
opposition procedure, nullity suit or otherwise, and which claim covers a
Product or its use.
Section 2.License Grants.
2.1Exclusive License. 3SBio, for itself and on behalf of its Affiliates, hereby
grants to Selecta and its Affiliates:
(a)an exclusive (even as to 3SBio and its Affiliates, but subject to Section
5.3(c)) license, with the right to sublicense in accordance with Section 2.2
only, under the 3SBio Patent Rights and 3SBio Know-How, to use, have used, sell,
have sold, offer to sell, have offered to sell, import, have imported, research,
have researched, Develop, have Developed, distribute, have distributed,
Commercialize, have Commercialized, and otherwise exploit or have exploited (but
not Manufacture or have Manufactured) Licensed Compounds and Products in the
Field in the Territory. The foregoing license grant includes the right to
disclose or make reference to all Regulatory Approvals, Regulatory Filings and
correspondence (including DMFs) as necessary for Development and
Commercialization contained within the 3SBio Know-How.
(b)a co-exclusive license (only with respect to 3SBio and its Affiliates), with
the right to sublicense in accordance with Section 2.2 only, under the 3SBio
Patent Rights and 3SBio Know-How, to Manufacture and have Manufactured
(including directly with one or more CMOs) Licensed Compounds and Licensed
Products in the Field in the Territory subject to Section 6.1 and Section 6.4.
(c)an exclusive license, with the right to sublicense in accordance with Section
2.2 only, under the 3SBio Patent Rights and 3SBio Know-How, to Manufacture and
have Manufactured (including directly with one or more CMOs) Selecta Products in
the Field in the Territory using Licensed Compounds or Licensed Product Drug
Substance supplied by 3SBio (unless one or more of the conditions of Section
2.1(b) apply that would allow Selecta or its CMOs to manufacture Licensed
Product Drug Substance). For clarity, Selecta shall have the exclusive right to
fill finish Licensed Product Drug Substance manufactured by 3SBio in the Field
and in the Territory.
2.2    Sublicenses.
(a)    The licenses contained in Section 2.1 include the right to grant
sublicenses to Third Parties, and such sublicensees may (subject to any
applicable terms and conditions of this Agreement) freely grant further
sublicenses through multiple tiers to other Third Parties (each such Third Party
sublicensee, a “Sublicensee”), providing that such further sublicenses preserve
the rights and privileges of 3SBio under this Agreement.


6
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




(b)    Upon termination of this Agreement for any reason, each of Selecta’s
sublicenses hereunder will survive and will be automatically assigned from
Selecta to 3SBio, so long as the applicable Sublicensee is then in compliance
with its sublicense agreement; provided, however, that 3SBio’s obligations to
any such Sublicensee will be no greater than 3SBio’s obligations to Selecta
hereunder.
2.3    Restrictions on 3SBio.
(a)    3SBio and its Affiliates will not grant or provide to any Third Party any
Know-How, Patent or other intellectual property rights or Confidential
Information inconsistent with the terms of this Agreement. For as long as the
license grants set forth in Section 2.1 are in effect, (i) 3SBio Know-How will
be treated as Confidential Information of both Selecta and 3SBio, and 3SBio and
its Affiliates will not disclose 3SBio Know-How except as permitted by
Sections 10.1(b) or 10.1(c), and (ii) 3SBio and its Affiliates will not provide
to any person or entity (other than Selecta or its Affiliates or Sublicensees or
their respective designees) any Licensed Compounds or Products in the Field in
the Territory.
(b)    During the Term, neither 3SBio or its Affiliates will, directly or
indirectly, Manufacture, use, sell, offer for sale, import, research, Develop,
distribute, Commercialize or otherwise exploit, either directly or indirectly:
(i) any Licensed Compound or Product for any use in the Field in the Territory;
(ii) any product containing any Licensed Compound or Licensed Product for any
use in the Field in the Territory (no matter the mode of administration); or
(iii) any product containing a compound covered by the claims of the 3SBio
Patent Rights for any use in Field in the Territory, in each case except as
expressly permitted in this Agreement and the Supply Agreements.
(c)    3SBio may not assign, convey, sell, lease, encumber, license, sublicense
or otherwise transfer to or grant any right in or to (collectively, “Transfer”)
a Third Party any or all of the 3SBio Patent Rights or 3SBio Know-How without
making such transaction subject to the licenses and other rights granted in this
Agreement.
2.4    License Limitations. No licenses or other rights are granted by 3SBio
hereunder to use any trademark, trade name, trade dress or service mark owned or
in-licensed by 3SBio or any of its Affiliates. All licenses and other rights are
or will be granted only as expressly provided in this Agreement, and no other
licenses or other rights are or will be created or granted hereunder by
implication. For clarity, except as set forth in Section 2.1, Selecta is not
granting any licenses or other rights hereunder, and no licenses or other rights
are or will be created or granted hereunder by implication.
Section 3.Transfer of 3SBio Know-How.
3.1    Documentation. The Parties hereby acknowledge and agree that Selecta has
received one (1) electronic copy of all documents, data or other information in
3SBio’s or its Affiliates’ possession as of the Original Effective Date that
describe or contain 3SBio Know-How (including any Clinical Studies on the
Licensed Compounds). 3SBio will provide and transfer to Selecta in the same
manner all additional 3SBio Know-How that may from time to time during the Term
become available to 3SBio or its Affiliates.
3.2    Technical Assistance. During the period commencing upon the Original
Effective Date and ending upon [***], 3SBio will reasonably cooperate [***] with
Selecta to (a) provide technical


7
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




assistance to Selecta or its designee, and (b) transfer to Selecta any
additional 3SBio Know-How licensed under Section 2.1, in each case which is
necessary for the transfer of Development efforts related to Licensed Compounds
and Products. Such cooperation will include providing Selecta with reasonable
access by teleconference or in-person at 3SBio’s facilities to 3SBio personnel
involved in the research and Development of Licensed Compounds and Licensed
Products to provide Selecta with a reasonable level of technical assistance and
consultation in connection with the transfer of 3SBio Know-How.
Section 4.Governance.
4.1    Joint Steering Committee.
(a)The joint steering committee (the “JSC”) consists of four (4) members, [***]
of whom have been designated by Selecta, and [***] of whom have been designated
by 3SBio. Selecta and 3SBio may replace any or all of its representatives on the
JSC at any time upon written notice to the other Party. A Party may designate a
substitute to temporarily attend and perform the functions of such Party’s
designee at any meeting of the JSC; provided, however, that such designee will
have appropriate expertise. The chairperson of the JSC will be a representative
of [***].
(b)The purpose of the JSC is (i) to oversee the Manufacturing and Development
activities for the Licensed Compounds and Products consistent with the terms and
conditions of this Agreement and the Supply Agreements; (ii) to facilitate
communication between the Parties with regard to the Manufacturing and
Development of the Licensed Compounds and Products so that each Party is kept
reasonably informed of the other Party’s activities; (iii) to oversee all key
decisions with respect to any Third Party contract manufacturer (a “CMO”) that
is used pursuant to this Agreement or the Supply Agreements, including choice of
materials, decisions on manufacturing process, manufacturing scale, analytical
methods, schedule and budget; (iv) to determine any material issues raised by
any CMO that is used pursuant to this Agreement or the Supply Agreements with
respect to the Manufacture of Licensed Compounds or Licensed Products; and (v)
to review regulatory filings and correspondence between 3SBio or Selecta and
regulatory agencies to the extent that these regulatory filings and
correspondence relate to the Licensed Compound and are reasonably required to
support regulatory filings of Selecta or 3SBio in their respective territories.
For clarity, the JSC does not have the authority to interpret, or facilitate
negotiation of, the terms of this Agreement or the respective rights of the
parties thereunder.
(c)The JSC may make decisions, with respect to Products in the Territory, that
are subject to the JSC’s decision-making authority and responsibilities as set
forth in Section 4.1(b). Regardless of the number of individuals attending any
JSC meeting, Selecta and 3SBio will have a single vote each. The JSC will
attempt in good faith to reach unanimity with respect to matters that come
before it for decision and will give consideration to the views, positions and
recommendations of each Party on such matters. If the JSC is unable to reach
unanimity upon any issue or matter that is brought before it for decision within
[***] days after consideration by the JSC then, and in each such event, the
chairperson of the JSC will be entitled to make the final decision for the JSC
with respect to such issue or matter, which decision will be binding upon the
Parties.
4.2    Meetings. The chairperson of the JSC will call meetings as reasonably
requested during the Term by one of the Parties; provided, however, that the JSC
will meet no more frequently than [***] and no more than [***]. The chairperson
will establish the timing and agenda of all JSC meetings and will transmit
notice of such meetings, including the agenda therefor, to all JSC members;


8
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




provided, however, either Party may request that specific items be included on
the applicable agenda and may request that additional meetings be scheduled as
needed. Meetings may be held in person, by telephone or by video conference call
and the location of each meeting will be mutually agreed upon by the Parties. On
advance written notice to the other Party, additional participants may be
invited by any representative to attend meetings where appropriate. Each Party
will be responsible for all travel and related costs and expenses for its
members and other representatives to participate in or attend committee
meetings.
4.3    Minutes. Minutes of each JSC and JSC subcommittee meeting will be
transcribed and issued by the chairperson of the JSC. Such minutes will include
only key discussion points and decisions made and provide a list of any
identified issues yet to be resolved, either within such committee or through
the relevant resolution process, if any. The Parties will agree on the minutes
of each meeting promptly, but in no event later than ten (10) business days
after receipt of such minutes from the chairperson. Meeting minutes will be
considered approved when a written copy is signed by each Party, which approved
minutes will be maintained by each Party for archival purposes.
4.4    Change in Scope of JSC Responsibilities. The JSC will no longer have
review or management interests in Manufacturing and supply of Licensed Compound
or Licensed Products upon the earlier of: (a) the satisfaction of both of the
following requirements (i) the commencement of the first Phase 3 Clinical Study
for the first Product Developed under this Agreement, and (ii) the effective
date of the Commercial Supply Agreement; or (b) the expiration or termination of
this Agreement,
4.5    Disbanding of the JSC. The JSC will disband at the first filing for BLA
in the United States or a Major European Country.
4.6    No Amendment. The JSC has only the powers assigned to it in this Section
4. All activities conducted by and decisions taken by the JSC will be consistent
with and subject to the provisions of this Agreement, and the JSC does not have
any power to (a) take any action that conflicts with the terms of this
Agreement, (b) amend, modify or waive compliance with any of the terms of this
Agreement, nor (c) create any new obligations on any of the Parties.
Section 5.Development and Commercialization; Regulatory Responsibilities.
5.1    Development.
(a)The Parties hereby acknowledge and agree that Selecta has provided the
Selecta Development Plan to the JSC for review, which Selecta Development Plan
may be amended from time to time by the JSC.
(b)Selecta will use Commercially Reasonable Efforts to Develop the Product in
the Field in the Territory in accordance with the Selecta Development Plan, at
Selecta’s sole cost and expense.
(c) During the Term, Selecta, or one of its Affiliates or Sublicensees, as
applicable, will use Commercially Reasonable Efforts to Develop at least one (1)
Product toward Regulatory Approval in the United States or the European Union.
(d)After the completion of [***], and after opportunity for discussion at the
next JSC meeting following the completion of such [***], Selecta will provide
written notice to 3SBio


9
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




regarding whether Selecta will proceed to Develop Licensed Products or Selecta
Products under this Agreement. For clarity’s sake, Selecta is entitled under
this Agreement to Develop both Licensed Products and Selecta Products in their
respective territories at the same time or at different times upon written
notice to 3SBio.
5.2    Regulatory Submissions and Regulatory Approvals.
(a)    Selecta will have sole authority and responsibility, at its sole cost and
expense and in Selecta’s sole discretion, to seek and attempt to obtain all
Regulatory Approvals for the Products in the Field in the Territory.
(b)    Selecta will own all regulatory submissions, including all applications,
for Regulatory Approvals for the Products in the Field in the Territory.
(c)    Selecta will be the primary contact with each Regulatory Authority in the
Territory and will be solely responsible for all communications with each
Regulatory Authority that relate to any Regulatory Filing or Regulatory Approval
in the Territory, provided, however, that upon the reasonable request of
Selecta, 3SBio will provide appropriate personnel to participate in discussions
with a Regulatory Authority regarding the regulatory review process and will
assist and consult with Selecta in applying for Regulatory Approval in the
Territory in accordance with the terms of Section 3.2. In providing such
assistance, 3SBio will not contact the Regulatory Authorities in the Territory
without the prior written approval of Selecta, and, if contacted by a Regulatory
Authority with respect to a Product in the Territory, will refer such contact to
Selecta.
(d)    From and after receipt of each Regulatory Approval in the Territory,
Selecta will have exclusive authority and responsibility to submit all reports
or amendments necessary to maintain such Regulatory Approvals and to seek
revisions of the conditions of each such Regulatory Approval. Selecta will have
sole authority and responsibility in the Territory to seek and/or obtain any
necessary Regulatory Authority approvals of any product label, or Regulatory
Authority-approved prescribing information, package inserts, monographs and
packaging used in connection with Products, as well as promotional material used
in connection with Products, and for determining whether the same requires
Regulatory Approval.
5.3    Commercialization.
(a)    Selecta will use Commercially Reasonable Efforts to Commercialize at
least one Product for use in the Field in those countries in the Territory for
which Regulatory Approval has been obtained.
(b)    Selecta will be solely responsible, at its sole cost and expense, for all
Commercialization activities under this Agreement and will keep 3SBio reasonably
informed as to the progress of such activities.
(c)    Should Selecta not undertake to Commercialize a Product in a country in
Specified Regions within forty-eight (48) months following the first Approval of
a Product in the United States or a Major European Country, 3SBio shall have the
right, upon written notice to Selecta, to Commercialize a Licensed Product in
such country using its own data and resources. The Specified Regions are limited
to Africa, South America and Asia. The choice of 3SBio to commercialize a
Licensed Product under this paragraph 5.3(c) shall not preclude Selecta from
exploitation of a Selecta


10
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




Product in the affected countries and throughout the Territory. Should Selecta
subsequently Commercialize a Selecta Product in a country in which 3SBio has
Commercialized a Licensed product under this paragraph 5.3(c), then 3SBio shall
cease immediately Commercialization of Licensed Products in that country.
5.4    Reporting and Access Limits.
(a)    Upon the written request of 3SBio, Selecta will provide [***] summary
reports to 3SBio about Selecta’s progress on the Selecta Development Plan and
Commercialization activities.
(b)    All information received or obtained by 3SBio under this Section 5 will
be treated as Selecta Confidential Information hereunder.
Section 6.Manufacturing.
6.1    Research and Clinical Supplies. 3SBio will be responsible for the
Manufacture and supply of all cGMP Licensed Product Drug Substance and Licensed
Product Drug Product to Selecta, its Affiliates and Sublicensees for use in
toxicology, pharmacology, Phase 1 clinical studies and Phase 2 clinical studies
(the “Research and Clinical Supplies”). In the event that 3SBio fails to supply
such Research and Clinical Supplies or such supplies do not meet applicable
cGMP, then Selecta will have the right to qualify and contract directly with one
or more CMOs as a back-up supplier of such Research and Clinical Supplies and
3SBio will cooperate in good faith to facilitate a technical transfer of the
Manufacture and supply of the Licensed Compounds to Selecta’s designated CMO(s),
including any appropriate 3SBio Know-How transfer activities. 3SBio shall have
the right to review and approve in writing the wording of the contract with the
CMO, which shall not be unreasonably withheld, in advance of the contract’s
execution within [***] days following receipt of a copy from Selecta. For
clarity, the terms of the contract with the CMO(s) shall have binding and
enforceable terms requiring the CMO(s) to cooperate with 3SBio to transfer all
information and samples reasonably necessary for 3SBio’s regulatory filings
outside the Territory and to undertake Manufacturing of Licensed Product Drug
Substance at its own facilities starting in Phase 3.
6.2    CMC Information. From time to time during the Term, 3SBio will provide
all necessary CMC information to Selecta or its designee for incorporation into
Regulatory Filings and Regulatory Approvals for the Products in the Field in the
Territory. Selecta shall use Commercially Reasonable Efforts to provide to 3SBio
all CMC information and samples from its chosen CMO as necessary for 3SBio’s
regulatory filings outside the Territory.
6.3    RESERVED
6.4    Phase 3 and Commercial Supply of Licensed Product Drug Substance.
Promptly following the Effective Date, and subject to the terms and conditions
set forth in this Section 6, the Parties will begin to negotiate in good faith
the terms of and enter into a commercial supply agreement and quality agreement
(the “Commercial Supply Agreement,” and together with the Clinical Supply
Agreement, the “Supply Agreements”), pursuant to which 3SBio will supply
Licensed Product Drug Substance to Selecta, its Affiliates and Sublicensees
required for Phase 3 Clinical Studies (the “Phase 3 Supplies”) and Phase 4
Clinical Studies (if any) or Commercialization in the Territory (the “Commercial
Supplies”), and Selecta will Manufacture or have Manufactured the finished form
of the Licensed Product. In the event that (a) 3SBio fails to supply the Phase 3
Supplies or (b) Selecta decides to engage one or more CMOs as a managed back-up
Licensed Product Drug Substance supplier for


11
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




purposes of such CMO(s) to be qualified as a commercial supplier with applicable
Regulatory Authorities, then Selecta will have the right to Manufacture itself,
or qualify and contract directly with one or more CMOs, to serve as a secondary
supplier of Licensed Product Drug Substance; provided, that in the exercise of
this manufacturing right, a CMO engaged by Selecta for the sole purpose of (b)
above shall supply no more than [***] percent (***%) of the ongoing supply needs
of Selecta for Commercial Supplies on an ongoing basis for use in the Territory,
except in the event of a supply shortage by 3SBio, in which case Selecta shall
have the right to either manufacture itself or engage such CMO to manufacture
such additional amount as is required to compensate for such shortage; provided
further, that during the term of this Agreement, except in the event of filling
a supply shortage, Selecta shall purchase at least [***percent ([***]%) of its
supply of Licensed Product Drug Substance for its commercial supply requirements
for Licensed Product Drug Substance in the Territory from 3SBio on a cost plus
[***] percent ([***]%) basis.
6.5    RESERVED
6.6    RESERVED
Section 7.Adverse Events; Pharmacovigilance; Recalls.
7.1    Adverse Event Reporting. Each Party will provide the other Party with all
information available to such Party that such other Party may reasonably require
to comply with its pharmacovigilance responsibilities under applicable Law,
including notice of any Adverse Drug Experiences from pre-clinical or clinical
laboratory, animal toxicology and pharmacology studies, Clinical Studies and
commercial experiences with any Licensed Compound or Licensed Product, whether
by such Party, its Affiliates or, in the case of Selecta, its Sublicensees.
“Adverse Drug Experience” means (a) any finding from tests in laboratory animals
or in vitro that suggests a significant risk for human subjects including
reports of mutagenicity, teratogenicity or carcinogenicity and (b) any
undesirable, untoward or noxious event or experience associated with the
clinical, commercial or other use, or occurring following administration, of any
Licensed Compound or Licensed Product in humans, occurring at any dose, whether
expected or unexpected and whether considered related or unrelated to any
Licensed Compound or Licensed Product, including such an event or experience as
occurs in the course of the use of any Licensed Compound or Licensed Product in
professional practice, in a clinical trial, from overdose, whether accidental or
intentional, from abuse, from withdrawal or from a failure of expected
pharmacological or biological therapeutic action of any Licensed Compound or
Licensed Product, and including those events or experiences that are required to
be reported to the FDA under 21 C.F.R. Sections 312.32 or 314.80, or to foreign
Regulatory Authorities under corresponding applicable Law outside the United
States.
7.2    Pharmacovigilance. Subject to the terms and conditions of this Agreement,
within [***] months of the Original Effective Date, 3SBio and Selecta will
discuss and develop mutually acceptable guidelines and procedures for the
investigation, exchange, receipt, recordation, communication (as between the
Parties) and exchange of Adverse Drug Experience information and all other
information regarding matters covered in this Section 7. Until such guidelines
and procedures are set forth in such pharmacovigilance agreement, the terms of
Section 7 will apply. Following the execution of the pharmacovigilance
agreement, Section 7 will cease to apply unless expressly agreed otherwise by
the Parties. Such pharmacovigilance agreement will include provisions for the
direct and prompt reporting of adverse events to Selecta in the English language
by 3SBio employees or representatives and vice versa, the recording and
maintenance by Selecta of records of all adverse events reported with respect to
any Licensed Compound or the Licensed Product in the Field on a


12
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




worldwide basis in an electronic database, and the establishment of appropriate
mechanisms by which 3SBio can access such database on a read only basis to
comply with applicable Law and to perform its responsibilities and exercise its
rights under this Agreement; provided, however, that Selecta will not assume any
regulatory compliance responsibilities of 3SBio with respect to
pharmacovigilance outside the Territory by virtue of its establishment and
maintenance of such global database. Selecta will bear all costs incurred in
connection with receiving, recording, reviewing, communicating, reporting and
responding to adverse events in the Territory, and 3SBio will bear all costs
incurred in connection with the same outside the Territory; provided, however,
that Selecta will establish and maintain such global database at its sole cost
and expense.
7.3    Notification and Recall. In the event that any Regulatory Authority
issues or requests a recall or takes similar action in connection with a
Licensed Product or in the event either Party determines that an event, incident
or circumstance has occurred that may result in the need for a recall or market
withdrawal, the Party notified of or desiring such recall or similar action
will, within twenty-four (24) hours, advise the other Party thereof by telephone
(and confirmed by email or facsimile), email or facsimile. Selecta will have the
sole right to decide, in its discretion, whether to conduct a recall, at its
expense, of a Licensed Product in the Territory, and the manner in which any
such recall will be conducted. 3SBio will have the sole right to decide, in its
discretion, whether to conduct a recall, at its expense, of a Licensed Product
outside the Territory, and the manner in which any such recall will be
conducted.
7.4    Recall Expenses. Selecta will bear the expenses of any recall of a
Licensed Product in the Territory; provided, however, that 3SBio will bear the
expense of a recall to the extent that such recall resulted from 3SBio’s breach
of its obligations hereunder. 3SBio will bear the expenses of any recall of a
Licensed Product outside the Territory; provided, however, that Selecta will
bear the expense of a recall to the extent that such recall resulted from
Selecta’s breach of its obligations hereunder.
Section 8.Payments by Selecta.
8.1    Upfront Fee. The Parties hereby acknowledge and agree that as of the
Effective Date, Selecta has paid to 3SBio (or its designated Affiliate) the
following non-refundable, non-creditable payments: (a) US$500,000 within [***]
business days after the Original Effective Date; and (b) US$500,000 within
[***]. For purposes of this Agreement, “commencement” means (i) [***]; and (ii)
[***].
8.2    Milestone Payments. As set forth in the following table, Selecta will
make the following non-refundable Development milestone payments to 3SBio, or a
designated Affiliate, upon achievement of each of the Development milestone
events. Each milestone payment will be payable by Selecta to 3SBio within
[******] after the Calendar Quarter in which the achievement of the
corresponding milestone event with respect to the first Product occurs. Separate
milestone payments, as set forth in the table below, are due if Selecta chooses
to Develop both Licensed Products and Selecta Products. Each milestone, however,
is payable one time only no matter how many times any of the milestone events
are achieved.


13
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




Milestone Event
Milestone Payment
 
If Selecta elects to Develop Licensed Products under Section 5.1(d)
If Selecta elects to Develop Selecta Products under Section 5.1(d)
1. [***]
US$[***]


2. [***]
US$[***]
US$[***]
3. [***]
US$[***]
US$[***]
4. [***]
US$[***]
US$[***]
5. [***]
US$[***]
US$[***]

8.3    Royalties.
(a)Royalties. Selecta will pay to 3SBio, or a designated Affiliate, royalties
based on annual worldwide Net Sales, on a country-by-country and
Product-by-Product basis, at the royalty rate specified in the following table.
Annual Worldwide Net Sales
of All Products in a Calendar Year
Royalty Rate
 
% if Selecta elects to Develop Licensed Products under Section 5.1(d)
% if Selecta elects to Develop Licensed Products under Section 5.1(d)
On such Net Sales up to US$[***]
[***]%
[***]%
On such Net Sales above US$[***] and up to US$[***]
[***]%
On such Net Sales above US$[***] and up to US$[***]
[***]%
On such Net Sales above US$[***]
[***]%

(b)Royalty Term. Selecta’s obligation to pay royalties under Section 8.3(a) will
be in effect during the “Royalty Period” which begins on [***] and will expire
on a Product-by-Product and country-by-country basis upon the later of:
(i)the expiration of the last-to-expire of any 3SBio Patent Right in such
country having a Valid Claim that covers such Product and that would be
infringed by the sale of such Product in such country; or
(ii)[***] after the First Commercial Sale of such Product in such country;
provided that, with respect to Net Sales of a Product in a given country, for
the period of time (if any) that the Royalty Period for such Product in such
country is based on clause (ii) above and not on clause (i) above, then the
royalty rates set forth in the table above will be reduced by [***] percent
([***]%) from the rates set forth in the above table.
(c)Only One Royalty. Only one royalty will be due with respect to the sale of
the same unit of Product. Only one royalty will be due hereunder on the sale of
a Product even if the manufacture, use, sale, offer for sale or importation of
such Product infringes more than one claim of the 3SBio Patent Rights.


14
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




(d)Compulsory Licenses. If a compulsory license is granted to a Third Party with
respect to a Product in any country or region in the Territory with a royalty
rate that is lower than the royalty rate payable to 3SBio under Section 8.3,
then the royalty rate to be paid by Selecta on Net Sales of Product in that
country pursuant to Section 8.3 will be reduced to the royalty rate paid to
Selecta by the compulsory licensee.
8.4    Royalty Stacking. Selecta will be entitled to deduct, from the royalties
otherwise due in respect of Net Sales of Products, all Related Third Party
Payments (as defined below) paid or payable by Selecta or any of its Affiliates
or Sublicensees in respect of such Products; provided, however, in no event will
a deduction under this Section 8.4 reduce any royalty payments to be made by
Selecta by more than [***] percent ([***]%) for any Calendar Quarter; and
provided, further, any reduction hereunder, or portion thereof, that is rendered
not usable pursuant to the immediately preceding proviso may be carried forward
for use in a future Calendar Quarter. For purposes of this Agreement, “Related
Third Party Payments” mean any and all payments to a Third Party to license,
sublicense, acquire or otherwise access Patent, Know-How or other intellectual
property rights if, in the absence of such license, sublicense, acquisition or
access, the making, using, selling, offering for sale, importation, researching,
Developing, distribution, Commercializing or exploitation of a Licensed Compound
or Product would or is likely to, in the reasonable judgment of Selecta,
infringe or misappropriate such Patent Rights, Know-How or other intellectual
property rights.
8.5    Royalty Reductions. Notwithstanding the application of royalty offsets or
reductions that are permitted pursuant to this Agreement, in no event will the
royalties paid by Selecta to 3SBio for any Calendar Quarter during the Royalty
Period be less than [***] percent ([***]%) of annual worldwide Net Sales, on a
country-by-country and Product-by-Product basis.
8.6    Payment Terms.
(a)    Manner of Payment. All payments to be made by Selecta hereunder will be
made in U.S. dollars by wire transfer to such bank account as 3SBio may
designate.
(b)    Reports and Royalty Payments. For as long as royalties are due under
Section 8.3(a), Selecta will furnish to 3SBio a written report, within [***]
after the end of each Calendar Quarter, showing the amount of Net Sales of
Products and royalty due for such Calendar Quarter. Royalty payments for each
Calendar Quarter will be due at the same time as such written report for the
Calendar Quarter. The report will include, at a minimum, the following
information for the applicable Calendar Quarter, each listed by product and by
country of sale: (i) the number of units of Products sold by Selecta and its
Affiliates and Sublicensees on which royalties are owed 3SBio hereunder;
(ii) the gross amount received for such sales; (iii) deductions taken from Net
Sales as specified in the definition thereof; (iv) Net Sales; (v) the amounts of
any credits or reductions permitted by Section 8.4 or elsewhere hereunder;
(vi) the royalties and Milestone Payments owed to 3SBio, listed by category; and
(vii) the computations for any applicable currency conversions pursuant to
Section 8.6(d). Selecta will use commercially reasonable efforts to obtain
permission from each Sublicensee to share with 3SBio the information listed in
the foregoing clauses (other than clause (iv)) as it relates to Net Sales made
by such Sublicensee, and to the extent successful, will include such Sublicensee
information in such report. All such reports will be treated as Confidential
Information of Selecta.
(c)    Records and Audits. Selecta will keep, and will cause each of its
Affiliates and Sublicensees, as applicable, to keep adequate books and records
of accounting for the purpose of calculating all royalties payable to 3SBio
hereunder. For the [***] following the end of the Calendar


15
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




Year to which each will pertain, such books and records of accounting (including
those of Selecta’s Affiliates or Sublicensees, as applicable) will be kept at
each of their principal place of business and will be open for inspection at
reasonable times and upon reasonable notice by an independent certified
accountant selected by 3SBio, and which is reasonably acceptable to Selecta, for
the sole purpose of inspecting the royalties due to 3SBio under this Agreement.
In no event will such inspections be conducted hereunder more frequently than
once every [***] months. Such accountant must have executed and delivered to
Selecta and its Affiliates or Sublicensees, as applicable, a confidentiality
agreement as reasonably requested by Selecta, which will include provisions
limiting such accountant’s disclosure to 3SBio to only the results and basis for
such results of such inspection. The results of such inspection, if any, will be
binding on both Parties. Any underpayments will be paid by Selecta within [***]
days of notification of the results of such inspection. Any overpayments will be
fully creditable against amounts payable in subsequent payment periods. 3SBio
will pay for such inspections, except that in the event there is any upward
adjustment in aggregate royalties payable for any Calendar Year shown by such
inspection of more than [***] percent ([***]%) of the amount paid, Selecta will
reimburse 3SBio for any reasonable out-of-pocket costs of such accountant. Any
underpayments or overpayments under this Section 8.6(c) will be subject to the
currency exchange provisions set forth in Section 8.6(d) as applied to the
Calendar Quarter during which the royalty obligations giving rise to such
underpayment or overpayment were incurred by Selecta.
(d)    Currency Exchange. With respect to Net Sales invoiced in U.S. dollars,
the Net Sales and the amounts due to 3SBio hereunder will be expressed in U.S.
dollars. With respect to Net Sales invoiced by Selecta, its Affiliates and
assignees in a currency other than U.S. dollars, the Net Sales will be expressed
in the domestic currency of the entity making the sale, together with the U.S.
dollar equivalent, calculated using the official rate of exchange of such
domestic currency as quoted by the Wall Street Journal or other equivalent
publication for the last day of the Calendar Quarter in which such sales
occurred.
(e)Tax Withholding.
(i)Selecta will pay all taxes and levies that by applicable Laws (including
existing treaties for bilateral taxation) Selecta is required to pay on payments
accruing under this Agreement and will withhold from sums payable to 3SBio only
such taxes and levies as required by Law under penalty. Selecta will forward to
3SBio documentation evidencing such payments whenever possible. To the extent
that Selecta withholds any taxes or levies on payments to 3SBio, 3SBio agrees
that Selecta will not be obligated to gross-up any such amounts and 3SBio waives
any right to payment from Selecta with respect to the withheld amounts. However,
if Selecta receives a refund of any taxes or levies withheld from amounts
payment to 3SBio under this Agreement, Selecta will pay to 3SBio an amount equal
to such refund net of all out-of-pocket expenses and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund).
(ii)The Parties will cooperate with respect to tax matters relating to this
Agreement including by providing an IRS Form W-9 or IRS Form W-8BEN (or other
such form demonstrating an exemption from applicable taxes or levies as may be
reasonably requested by the other Party), provided that such Party is legally
entitled to do so. If any IRS Form expires or becomes obsolete or inaccurate in
any respect, the Party that provided such form will promptly (and in any event
within thirty (30) days after such expiration, obsolescence, or inaccuracy)
notify the other Party in writing of such expiration, obsolescence, or
inaccuracy and update the IRS Form if it is legally eligible to do so.


16
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




(iii)In the event that any taxes or levies are assessed against Selecta with
respect to payments made to 3SBio under this Agreement, such taxes or levies
(plus any penalties interest, or other charges imposed by the relevant
Governmental Authority not related to any delinquency by Selecta) will be paid
by 3SBio. Should Selecta have to pay such taxes or levies 3SBio will promptly
reimburse Selecta in full for any taxes or levies (plus any penalties, interest,
or other charges imposed by the relevant Governmental Authority not related to
any delinquency by Selecta) so paid by Selecta upon receipt of a copy of the
assessment. Alternatively, Selecta may reduce the amount of future payments to
3SBio under this Agreement so as to recover in full any such taxes or levies
(plus any penalties, interest, or other charges imposed by the relevant
Governmental Authority not related to any delinquency by Selecta) so paid by
Selecta.
(f)Other Taxes. For clarity, 3SBio will pay, when due, any sales tax, transfer
tax, stamp tax and other taxes payable in connection with this Agreement and
required by Law and under penalty to be paid by 3SBio. It is understood and
agreed between the Parties than any payments made pursuant to this Agreement are
inclusive of any value added tax imposed upon such payments.
(g)Set-Off. A Party will be permitted to set off any payments due hereunder
against any amounts owed by the other Party to such Party hereunder to the
extent permitted by applicable Laws.
(h)Interest Due. Selecta will pay 3SBio interest on any payments that are not
paid on or before the date such payments are due under this Agreement at a rate
of [***] percent ([***]%) per [***] or the maximum applicable legal rate, if
less, calculated on the total number of days payment is delinquent.
Section 9.Patent Prosecution, Infringement and Extensions.
9.1    3SBio Patent Rights.  
(a)The Parties will consult with one another regarding the preparation,
prosecution (including any interferences, reissue proceedings and
reexaminations) and maintenance of 3SBio Patent Rights. Selecta will control and
will make all final decisions regarding the filing, prosecution, and maintenance
of the 3SBio Patent Rights, worldwide except for Greater China, subject to
3SBio’s consultation right specified above. 3SBio will take all steps required
to transfer such control to Selecta, including making such filings as are
appropriate with the applicable government patent authority (e.g., in the United
States, the U.S. Patent & Trademark Office). Selecta will be responsible for all
reasonable out-of-pocket costs and expenses incurred for the preparation,
prosecution and maintenance of the 3SBio Patent Rights worldwide, except for
Greater China, and 3SBio will be responsible for all reasonable out-of-pocket
costs and expenses incurred for the preparation, prosecution and maintenance of
the 3SBio Patent Rights in Greater China. Each Party will provide to the other
copies of any papers relating to the filing, prosecution or maintenance of 3SBio
Patent Rights, with respect to papers received by such Party and with respect to
papers to be filed, reasonably sufficiently far enough in advance of filing to
allow the other Party to review and comment thereon. Upon request by 3SBio,
Selecta will provide 3SBio with an update of the filing, prosecution and
maintenance status for each 3SBio Patent Right. Each Party will reasonably
cooperate with the other Party in the preparation, prosecution and maintenance
of the 3SBio Patent Rights. Such cooperation includes promptly executing all
documents, or requiring inventors, subcontractors, employees, consultants and
agents of 3SBio and of Selecta and its Affiliates, and Sublicensees, all as
described herein to execute all documents, as reasonable and appropriate so as
to enable the preparation, prosecution and maintenance


17
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




of any such 3SBio Patent Rights in any country. Such cooperation includes
promptly executing all documents, or requiring inventors, subcontractors,
employees, consultants and agents of 3SBio and of Selecta and its Affiliates,
and Sublicensees, all as described herein to execute all documents, as
reasonable and appropriate so as to enable the preparation, prosecution and
maintenance of any such 3SBio Patent Rights in any country.
(b)In the event that Selecta decides not to continue the prosecution or
maintenance of a patent application or patent within 3SBio Patent Rights in any
country, Selecta will provide 3SBio with notice of this decision at least [***]
days prior to any pending lapse or abandonment thereof, and 3SBio will thereupon
have the right, but not the obligation, to assume responsibility for the
prosecution and maintenance of such Patents, on a patent-by-patent and
country-by-country basis, at its own expense with counsel of its own choice.
Promptly upon receipt from 3SBio of written notice of its election to assume
such responsibility, Selecta will transfer or cause to be transferred to 3SBio
the complete prosecution file for such patent(s), including all correspondence
and filings with patent authorities with respect to such patent(s), or
sufficient information to allow 3SBio to file such new patent application,
whereupon such patent(s) will remain a “3SBio Patent Rights” hereunder, and
3SBio will be solely responsible for all costs and expenses for the filing,
prosecution and maintenance of the same.
9.2    Enforcement and Defense.
(a)    By Selecta. In the event that 3SBio or Selecta becomes aware of a
suspected infringement of any 3SBio Patent Right, or any such 3SBio Patent Right
is challenged in any action or proceeding (other than any interferences,
oppositions, reissue proceedings or reexaminations, which are addressed above),
such Party will notify the other Party promptly, and following such
notification, the Parties will confer. Selecta will have the right, but will not
be obligated, to defend any such action or proceeding or bring an infringement
action with respect to such infringement at its own expense, in its own name and
entirely under its own direction and control, or settle any such action or
proceeding by sublicense. 3SBio will reasonably assist Selecta in any action or
proceeding being defended or prosecuted if so requested, and will be named in
and/or join such action or proceeding as Selecta may require or if 3SBio so
requests. If 3SBio elects to be represented by the same counsel as Selecta,
Selecta will bear all related 3SBio reasonable legal fees.
(b)    By 3SBio. If Selecta elects not to settle, defend or bring any action for
infringement described in Section 9.2(a) and so notifies 3SBio, then 3SBio may
defend or bring such action at its own expense, in its own name and entirely
under its own direction and control, subject to the following: Selecta will
reasonably assist 3SBio in any action or proceeding being defended or prosecuted
if so requested, and will join such action or proceeding if requested by 3SBio
or required by applicable law. Selecta will have the right to participate in any
such action or proceeding with its own counsel at its own expense and without
reimbursement. No settlement of any such action or proceeding which restricts
the scope, or adversely affects the enforceability, of a 3SBio Patent Right may
be entered into by 3SBio without the prior written consent of Selecta.
(c)Damages. In the event that either Party exercises the rights conferred in
this Section 9.1 and recovers any damages or other sums in such action or
proceeding or in settlement thereof, such damages or other sums recovered will
first be applied to all out-of-pocket costs and expenses incurred by the Parties
in connection therewith (including attorney’s fees), unless not reimbursable
hereunder. If such recovery is insufficient to cover all such costs and expenses
of both Parties, the controlling Party’s costs will be paid in full first before
any of the other Party’s costs. If


18
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




after such reimbursement any funds will remain from such damages or other sums
recovered, such funds will be retained by the Party that controlled the action
or proceeding under this Section 9.1; provided, however, that (i) if Selecta is
the Party that controlled such action or proceeding, 3SBio will receive out of
any such remaining recovery received by Selecta an amount equal to royalties
payable hereunder by treating such remaining recovery as “Net Sales” hereunder
and (ii) if 3SBio is the Party that controlled such action or proceeding, the
remaining recovery received by 3SBio will be shared equally between Selecta and
3SBio. By way of illustration, if Selecta is the Party that controlled such
action or proceeding and obtains a recovery as a result, then such recovery will
be first be used to pay the costs and expenses incurred by the Parties in
connection therewith, and the remainder will deemed to be Net Sales of Selecta
and will be included in the calculation of the royalties payable under Section
8.3. If 3SBio is the Party that controlled such action or proceeding and obtains
a recovery as a result, then such recovery will be first used to pay the costs
and expenses incurred by the Parties in connection therewith, and the remainder
will be shared [***] percent ([***]%) to 3SBio and [***] percent ([***]%) to
Selecta.
9.3    Third Party IP Claims. In the event of (a) either (i) a holding in any
action or proceeding enjoining Selecta or any of its Affiliates or Sublicensees
from Manufacturing, using, selling, offering for sale, importing, Developing or
Commercializing any Licensed Compounds or Products, or holding Selecta or any
such other entities liable for damages for any such activities, in each case
such holding unappealable or unappealed within the time allowed for appeal, or
(ii) a settlement of any action or proceeding requiring payment of damages by
Selecta or any such party, and (b) such action or proceeding relates to a breach
of 3SBio’s representations, warranties or covenants under this Agreement or any
Supply Agreement, Selecta will be entitled to reduce royalties payable to 3SBio
hereunder by up to [***] percent ([***]%) in each subsequent Calendar Quarter
until such time as Selecta recovers in full such [***] percent ([***]%) of all
such damages and expenses.
9.4    Patent Extensions; Orange Book Listings; Patent Certifications.
(a)    Patent Term Extension. If elections with respect to obtaining patent term
extension or supplemental protection certificates or their equivalents in any
country with respect to 3SBio Patent Rights or other Patents covering Products
or their manufacture or use are available, Selecta will have the sole right to
make any such elections.
(b)    Data Exclusivity and Orange Book Listings. With respect to data
exclusivity periods (such as those periods listed in the Orange Book (including
any available pediatric extensions) or periods under national implementations of
Article 10.1(a)(iii) of Directive 2001/EC/83, and all equivalents in any
country), Selecta will have the sole right to seek and maintain all such data
exclusivity periods available for the Products. Selecta has the sole right to
control which 3SBio Patent Rights, if any, will be listed in the U.S. FDA Orange
Book or any similar patent listing in any other country with respect to
Products. 3SBio will cooperate with Selecta’s efforts taken under this Section
9.4(b).
(c)    Notification of Patent Certification. 3SBio will notify and provide
Selecta with copies of any allegations of alleged patent invalidity,
unenforceability or non-infringement of a 3SBio Patent Right pursuant to a
Paragraph IV Patent Certification by a Third Party filing an Abbreviated New
Drug Application or an application under §505(b)(2) of the United States Food,
Drug, and Cosmetic Act (as amended or any replacement thereof), or any other
U.S. application filed with the FDA for Regulatory Approval of a Generic
Product, or any foreign equivalent thereof. Such notification and


19
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




copies will be provided to Selecta within two (2) days after 3SBio receives such
certification, and will be sent to the address set forth in Section 13.5.
(d)3SBio Cooperation. With respect to all of the rights and activities
identified in this Section 9.4, 3SBio will cooperate with Selecta in the
exercise of its authority granted herein, and will execute such documents and
take such additional action as Selecta may request in connection therewith.


Section 10.Confidential Information and Publicity.
10.1    Confidentiality.
(a)Confidential Information. Except as expressly provided herein, each of the
Parties agrees that, for itself and its Affiliates, and for as long as this
Agreement is in effect and for a period of [***] years thereafter (provided,
that with respect to each disclosure of Confidential Information that is a trade
secret, the obligations created herein will survive until such time that it can
be demonstrated that the trade secret has become publicly available in the
public domain), a Party and its Affiliates (the “Receiving Party”) receiving
Confidential Information of the other Party or its Affiliates (the “Disclosing
Party”) will (i) not disclose such Confidential Information to any Third Party
without the prior written consent of the Disclosing Party, except for
disclosures expressly permitted below, and (ii) not use such Confidential
Information for any purpose except those licensed or otherwise authorized or
permitted by this Agreement. For clarity, all Confidential Information of
Selecta and its Affiliates received by or disclosed to 3SBio hereunder will be
used by 3SBio only for ensuring that Selecta and its Affiliates comply with
their obligations hereunder and for no other purposes.
(b)Exceptions. The obligations in Section 10.1(a) will not apply with respect to
any portion of the Confidential Information that the Receiving Party can show by
competent proof:
(i)is publicly disclosed by the Disclosing Party, either before or after it is
disclosed to the Receiving Party hereunder;
(ii)was known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party;
(iii)is subsequently disclosed to the Receiving Party or any of its Affiliates
by a Third Party lawfully in possession thereof and without any obligation to
keep it confidential or any restriction on its use;
(iv)is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
Receiving Party; or
(v)has been independently Developed by employees, consultants or contractors of
the Receiving Party or any of its Affiliates without the aid, application or use
of Confidential Information of the Disclosing Party.


20
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




(c)Authorized Disclosures. The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party to the extent (and only to the
extent) such disclosure is reasonably necessary in the following instances:
(i)subject to Section 10.2, by either Party in order to comply with applicable
Laws (including any securities law or regulation or the rules of a securities
exchange, including, without limitation, the U.S. Securities and Exchange
Commission) or with a legal or administrative proceeding;
(ii)by either Party, in connection with prosecuting or defending litigation,
making regulatory filings, and filing, prosecuting and enforcing patent
applications and patents (including 3SBio Patent Rights in accordance with
Section 9);
(iii)by Selecta or its Affiliates, to its Affiliates; potential and future
collaborators (including Sublicensees), research collaborators, subcontractors,
investment bankers, investors, lenders, permitted acquirers or assignees under
Section 13.1; and their and each of Selecta and its Affiliates’ respective
directors, employees, contractors and agents; and
(iv)by 3SBio to its Affiliates, investment bankers, investors, lenders,
permitted acquirers or assignees under Section 13.1, and their and 3SBio and its
Affiliates’ respective directors, employees, contractors and agents;
provided that (A) with respect to Section 10.1(c)(i) or 10.1(c)(ii), where
reasonably possible, the Receiving Party will notify the Disclosing Party of the
Receiving Party’s intent to make any disclosure pursuant thereto sufficiently
prior to making such disclosure so as to allow the Disclosing Party adequate
time to take whatever action it may deem appropriate to protect the
confidentiality of the information to be disclosed, and (B) with respect to
Sections 10.1(c)(iii) and 10.1(c)(iv), each of those named people and entities
must be bound prior to disclosure by confidentiality and non-use restrictions at
least as restrictive as those contained in this Section 10 (other than
investment bankers, investors and lenders, who must be bound prior to disclosure
by commercially reasonable obligations of confidentiality). In addition to the
foregoing, Selecta and its Affiliates and Sublicensees may make such disclosures
of 3SBio Know-How specifically concerning any Licensed Compound or Product and
its use as any of them may deem reasonably necessary for their respective
businesses. Further, with respect to Section 10.1(c)(i), in the event either
Party intends to make a disclosure pursuant thereto, the other Party will have a
reasonable time period to review and comment on the proposed disclosure or
filing that relates to this Agreement (including the right to request redaction
of material terms to the extent permitted by any applicable Laws), and the Party
intending to make such disclosure will consider in good faith any reasonable
comments thereon provided by the other Party.
10.2    Terms of this Agreement; Publicity.
(a)    Terms of this Agreement. The Parties agree that the terms of this
Agreement will be treated as Confidential Information of both Parties, and thus
may be disclosed only as permitted by this Section 10.
(b)    Restrictions. No Party to this Agreement will originate any publicity,
news release or other public announcement, written or oral, relating to this
Agreement, the transactions contemplated hereby or the terms hereof, or the
existence of any arrangement between the Parties, without the prior written
consent of the other Party, whether named in such publicity, news release or
other public announcement or not, except as required by applicable Laws.


21
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




(c)    Review. In the event either Party (the “Issuing Party”) desires to issue
any publicity, new release or other public announcement relating to this
Agreement or the transactions contemplated hereby or the terms hereof, the
Issuing Party will provide the other Party (the “Reviewing Party”) with a copy
of the proposed release, announcement or statement (the “Release”). The Issuing
Party will specify with each such Release, taking into account the urgency of
the matter being disclosed, a reasonable period of time within which the
Reviewing Party may provide any comments on such Release and if the Receiving
Party fails to provide any comments during the response period called for by the
Issuing Party, the Reviewing Party will be deemed to have consented to the
issuance of such Release; provided, however, that as it relates to the
disclosure of the results of any clinical trial conducted by Selecta or any
health or safety matter related to a Product, 3SBio acknowledges that
announcements may need to be made on extremely short notice, and although
Selecta will endeavor to provide 3SBio adequate time for such a review, Selecta
will be free to make necessary public disclosures as promptly as it deems
necessary and appropriate. If the Reviewing Party provides any comments, the
Parties will consult on such Release and work in good faith to prepare a
mutually acceptable Release. Either Party may subsequently publicly disclose any
information previously contained in any Release so consented to. Notwithstanding
the foregoing, nothing herein will limit or impair a Party’s ability to disclose
any information required to be disclosed by the laws of the U.S. Securities and
Exchange Commission or by the rules and regulations any applicable securities
exchange or by any other Regulatory Authority; provided, however that the
disclosing Party will use reasonable efforts to limit such disclosure to the
extent permitted.
10.3    Relationship to the Confidentiality Agreement. This Agreement supersedes
the Confidentiality Agreement, provided that all “Confidential Information”
disclosed or received by the Parties thereunder will be deemed “Confidential
Information” hereunder and will be subject to the terms and conditions of this
Agreement.
10.4    Remedies. Each Party will be entitled to seek, in addition to any other
right or remedy it may have, at law or in equity, a temporary injunction,
without the posting of any bond or other security, enjoining or restraining the
other Party from any violation or threatened violation of this Section 10.
Section 11.Warranties; Limitations of Liability; Indemnification
11.1    3SBio Representations and Warranties. 3SBio covenants, represents and
warrants to Selecta that as of the Effective Date:
(a)3SBio is a corporation duly organized, validly existing and in good standing
under the laws of jurisdiction in which it is incorporated, and it has full
right and authority to enter into this Agreement and to grant the licenses and
other rights to Selecta as herein described.
(b)This Agreement has been duly authorized by all requisite corporate action,
and when executed and delivered will become a valid and binding contract of
3SBio enforceable against 3SBio in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other law
affecting creditors’ rights generally from time to time if effect, and to
general principles of equity.
(c)The execution, delivery and performance of this Agreement do not conflict
with any other agreement, contract, instrument or understanding, oral or
written, to which 3SBio is a party, or by which it is bound, nor will it violate
any law applicable to 3SBio.


22
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




(d)All necessary consents, approvals and authorizations of all regulatory and
Governmental Authorities and other persons or entities required to be obtained
by 3SBio in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained.
(e)3SBio has disclosed to Selecta all material information as of the Effective
Date relating to the 3SBio Patent Rights, the 3SBio Know-How, the Licensed
Compounds and 3SBio’s Development efforts with respect to the Licensed
Compounds.
(f)Attached hereto as Exhibit A is a complete and accurate list of all patents
and patent applications owned (in whole or in part) or in-licensed by 3SBio or
any of its Affiliates as of the Effective Date that claim or cover any Licensed
Compounds or Products (alone or as part of any Combination Product).
(g)To the knowledge of 3SBio, the issued claims included in the 3SBio Patent
Rights are valid and enforceable, and no written claim has been made (except by
a patent examiner during prosecution of the patent application(s) that resulted
in any such issued patent claims), and no action or proceeding has been
commenced or threatened, alleging to the contrary. 3SBio is the sole and
exclusive owner of all right, title and interest in and to the 3SBio Patent
Rights. 3SBio has taken reasonable measures to protect the confidentiality of
the 3SBio Know-How. None of the 3SBio Patent Rights or 3SBio Know-How is subject
to any lien, security interest or other encumbrance. To the knowledge of 3SBio,
the conception and reduction to practice of the 3SBio Patent Rights have not
constituted or involved the misappropriation of trade secrets or other rights or
property of any Third Party. There are no claims, judgments or settlements
against or amounts with respect thereto owed by 3SBio or any of its Affiliates
relating to the 3SBio Patent Rights. To the knowledge of 3SBio, there has been
no infringement by any Third Party of any 3SBio Patent Rights. The use or
practice of the license grant contained in Section 2.1 will not trigger any
payment obligation by 3SBio or any of its Affiliates to any Third Party.
(h)There is no pending action or proceeding alleging, or, to the knowledge of
3SBio, any written communication alleging, that the manufacture, use, sale,
offer for sale or importation of any Licensed Compounds (alone or as part of any
Combination Product), the activities of 3SBio or any of its Affiliates or any of
their licensees with respect to any such Licensed Compounds, or the practice or
use of the 3SBio Patent Rights or 3SBio Know-How, has or will infringe or
misappropriate any patent or other intellectual property rights of any Third
Party.
(i)3SBio has not granted any license, option or other right in or to the 3SBio
Know-How, 3SBio Patents Rights or Licensed Compound prior to the Effective Date.
(j)To the knowledge of 3SBio, there are no scientific or clinical facts or
circumstances that would materially and adversely affect the safety, efficacy or
market performance of any Licensed Compounds (alone or as part of any
Combination Product) that have not been communicated to Selecta.
11.2    Selecta Representations and Warranties. Selecta covenants, represents
and warrants to 3SBio that as of the Effective Date:


23
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




(a)    Selecta is a corporation duly organized, validly existing and in good
standing under the laws of state in which it is incorporated, and it has full
right and authority to enter into this Agreement and to accept the rights and
licenses granted as herein described.
(b)    This Agreement has been duly authorized by all requisite corporate
action, and when executed and delivered will become a valid and binding contract
of Selecta enforceable against Selecta in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights generally from time to time if effect, and to
general principles of equity.
(c)    The execution, delivery and performance of this Agreement do not conflict
with any other agreement, contract, instrument or understanding, oral or
written, to which Selecta is a party, or by which it is bound, nor will it
violate any law applicable to Selecta.
(d)    All necessary consents, approvals and authorizations of all regulatory
and Governmental Authorities and other persons or entities required to be
obtained by Selecta in connection with the execution and delivery of this
Agreement and the performance of its obligations hereunder have been obtained.
11.3    Disclaimer. Without limiting the respective rights and obligations of
the Parties expressly set forth herein, each Party specifically disclaims any
guarantee that the Development or Commercialization of the Licensed Compounds or
any Products will be successful, in whole or in part. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT, THE PARTIES MAKE NO REPRESENTATIONS AND
EXTEND NO WARRANTY OF ANY KIND (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY
AND ALL REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY PROVIDED IN THIS
AGREEMENT), EITHER EXPRESS OR IMPLIED, INCLUDING WITH RESPECT TO ANY LICENSED
COMPOUNDS, PRODUCTS, PATENT RIGHTS OR KNOW-HOW, INCLUDING WARRANTIES OF VALIDITY
OR ENFORCEABILITY OF ANY PATENT RIGHTS, TITLE, QUALITY, MERCHANTABILITY, FITNESS
FOR A PARTICULAR USE OR PURPOSE, PERFORMANCE, AND NONINFRINGEMENT OF ANY THIRD
PARTY PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS. For clarity, this Section
11.3 will not apply to the Supply Agreements.
11.4    Limitation of Liability. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR
OTHERWISE, NEITHER PARTY WILL BE LIABLE TO THE OTHER OR ANY THIRD PARTY WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT FOR ANY INDIRECT, SPECIAL OR
CONSEQUENTIAL DAMAGES; PROVIDED, HOWEVER, THAT THIS SECTION 11.4 WILL NOT APPLY
TO THE PARTIES’ INDEMNIFICATION RIGHTS AND OBLIGATIONS UNDER SECTIONS 11.6(a)
AND 11.6(b) OR ANY BREACH BY A PARTY OF SECTION 2.3, Section 10 OR SECTION 11.1.
For clarity, this Section 11.4 will not apply to the Supply Agreements.
11.5    Performance by Affiliates. The Parties recognize that each Party may
perform some or all of its obligations under this Agreement through Affiliates;
provided, however, that each Party will remain responsible and liable for the
performance by its Affiliates and will cause its Affiliates to comply with the
provisions of this Agreement in connection therewith.
11.6    Indemnification.


24
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




(a)    Selecta Indemnity. Selecta hereby agrees to indemnify and hold 3SBio and
its Affiliates, and their respective employees, directors, agents and
consultants, and their respective successors, heirs and assigns and
representatives (“3SBio Indemnitees”) harmless from and against all claims,
liability, threatened claims, damages, expenses (including reasonable attorneys’
fees), suits, proceedings, losses or judgments, whether for money or equitable
relief, of any kind, including but not limited to death, personal injury,
illness, product liability or property damage or the failure to comply with
applicable law or regulation (collectively, “Losses”), arising from any Third
Party claim due to (i) the research, Development, Commercialization (including
promotion, advertising, offering for sale, sale or other disposition), transfer,
importation or exportation, Manufacture, labeling, handling or storage, or use
of, or exposure to, the Licensed Compounds or any Product by or for Selecta or
any of its Affiliates, Sublicensees, agents and consultants or (ii) Selecta’s
(or its Affiliates’ and Sublicensees’) use or practice of 3SBio Patent Rights
and 3SBio Know-How or (iii) arising from any material breach of any obligation,
representation or warranty of Selecta hereunder, except, in each case, to the
extent that such Losses arise from (A) infringement or misappropriation of
patent or other intellectual property rights or know-how by any 3SBio
Indemnitees, (B) the gross negligence, recklessness or willful misconduct of any
3SBio Indemnitees, or (C) any material breach of any obligation, representation
or warranty of 3SBio hereunder.
(b)    3SBio Indemnity. 3SBio hereby agrees to indemnify and hold Selecta, its
Affiliates and Sublicensees, and their respective employees, directors, agents
and consultants, and their respective successors, heirs and assigns and
representatives (“Selecta Indemnitees”) harmless from and against all Losses
arising from any Third Party claim due to (i) the research, Development,
transfer, importation or exportation, Manufacture, labeling, handling or
storage, or use of, or exposure to, the Licensed Compounds or any Product by or
for 3SBio or any of its Affiliates, sublicensees, agents and contractors or (ii)
3SBio’s (or its Affiliates’ and sublicensees’) use and practice otherwise of
3SBio Patent Rights and Selecta Confidential Information or (iii) arising from
any material breach of any obligation, representation or warranty of Selecta
hereunder, except, in each case, to the extent that such Losses arise from (A)
infringement or misappropriation of patent or other intellectual property rights
or know-how by any Selecta Indemnitees, (B) the gross negligence, recklessness
or willful misconduct of any Selecta Indemnitees, or (C) any material breach of
any obligation, representation or warranty of Selecta hereunder.
(c)    Indemnification Procedure. A claim to which indemnification applies under
Section 11.6(a) or Section 11.6(b) will be referred to herein as a “Claim”. If
any person or entity (each, an “Indemnitee”) intends to claim indemnification
under this Section 11.6, the Indemnitee will notify the other Party (the
“Indemnitor”) in writing promptly upon becoming aware of any claim that may be a
Claim (it being understood and agreed, however, that the failure by an
Indemnitee to give such notice will not relieve the Indemnitor of its
indemnification obligation under this Agreement except and only to the extent
that the Indemnitor is actually prejudiced as a result of such failure to give
notice). The Indemnitor will have the right to assume and control the defense of
such Claim at its own expense with counsel selected by the Indemnitor and
reasonably acceptable to the Indemnitee; provided, however, that an Indemnitee
will have the right to retain its own counsel, with the fees and expenses to be
paid by the Indemnitee, if representation of such Indemnitee by the counsel
retained by the Indemnitor would be inappropriate due to actual or potential
differing interests between such Indemnitee and any other party represented by
such counsel in such proceedings. If the Indemnitor does not assume the defense
of such Claim as aforesaid, the Indemnitee may defend such Claim but will have
no obligation to do so. The Indemnitee will not settle or compromise any Claim
without the prior written consent of the Indemnitor, and the Indemnitor will not
settle or compromise any Claim in any manner which would have an adverse effect
on the Indemnitee’s interests, without the prior written consent of the


25
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




Indemnitee, which consent, in each case, will not be unreasonably withheld. The
Indemnitee will reasonably cooperate with the Indemnitor at the Indemnitor’s
expense and will make available to the Indemnitor all pertinent information
under the control of the Indemnitee, which information will be subject to
Section 10.
11.7    Insurance. Each Party agrees to maintain during the term of this
Agreement such insurance coverage as [***], taking into to consideration the
activities and other circumstances of such Party.
Section 12.Term, Termination and Survival.
12.1    Term. The term of this Agreement, together with the term of the Original
Agreement, commenced as of the Original Effective Date and, unless sooner
terminated in accordance with the terms hereof, will continue in effect until
the expiration of Selecta’s royalty obligations to 3SBio under Section 8.3 in
all countries in the Territory (the “Term”). However, effective upon the
expiration of Selecta’s royalty obligations to 3SBio with respect to a given
Product in a given country in the Territory: (a) the licenses granted to Selecta
in Section 2.1 under the 3SBio Patent Rights and 3SBio Know-How will become
fully paid up, perpetual, irrevocable and royalty-free with respect to such
Product in such country; and (b) Selecta and its Affiliates and Sublicensees
will have the right to continue to Develop and Commercialize the relevant
Product in such country without further obligation to 3SBio.
12.2    Termination for Material Default. Either Party will have the right to
terminate this Agreement upon delivery of written notice to the other Party in
the event of any default in the performance by such other Party of any of such
other Party’s material obligations under this Agreement, provided that such
default has not been cured within ninety (90) days, or, in the event such
default results in a failure to make payment when due hereunder, thirty (30)
days, after written notice thereof is given by the non-defaulting Party to the
defaulting Party specifying the nature of the alleged default, provided the
Parties will take all reasonable steps to resolve the matter pursuant to the
process set forth in Section 13.6(a) during the applicable cure period and
before any such termination becomes effective. Termination of this Agreement by
3SBio under this Section 12.2 will be on a country-by-country and
product-by-product basis (and not for the Agreement as a whole) if the default
giving rise to termination is reasonably specific to one or more countries or
one or more products (e.g., a royalty dispute for one product in one or more
countries) and does not have any material impact on the obligations of the
Selecta under this Agreement. For clarity, the termination rights and related
cure periods do not apply to the Supply Agreements.
12.3    Termination for Convenience by Selecta. Selecta may terminate this
Agreement in full for any reason effective upon sixty (60) days prior written
notice to 3SBio; provided, however, that Selecta will have the right to
terminate this Agreement with respect to a given Product with immediate effect
upon written notice to 3SBio in the event that Selecta or any of its Affiliates
or Sublicensees identifies a safety or efficacy concern with respect to such
Product. Termination of this Agreement by Selecta under this Section 12.3 may be
on a country-by-country or product-by-product basis.
12.4    Bankruptcy.
(a)Termination. Each Party will have the unilateral right to terminate this
Agreement at any time during its Term by providing written notice with immediate
effect in the event that: (i) the other Party files in any court or agency
pursuant to any statute or regulation of any state,


26
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




country or jurisdiction, a petition in bankruptcy or insolvency or for
reorganization or for a similar arrangement or for the appointment of a receiver
or trustee of that Party or of its assets, or (ii) if the other Party proposes a
written agreement of composition or extension of its debts generally, or (iii)
if the other Party is served with an involuntary petition against it, filed in
any insolvency proceeding, and such petition is not dismissed within sixty (60)
days after the filing thereof, or (iv) if the other Party proposes or is a party
to any dissolution or liquidation, or (v) if the other Party makes an assignment
for the benefit of its creditors.
(b)Consequences of Bankruptcy. All rights and licenses granted under or pursuant
to this Agreement by 3SBio or their Affiliates are, and will otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code. The Parties agree that Selecta (and its Affiliates and
Sublicensees) as licensees of such rights under this Agreement, will retain and
may fully exercise all of its rights and elections under the U.S. Bankruptcy
Code and any foreign counterparts thereto. For clarity, the provisions of this
Section 12.4(b) will be without prejudice to any rights the terminating Party
may have arising under any applicable insolvency statute or other applicable
law.
12.5    Effect of Certain Terminations.
(a)    Upon termination of this Agreement by 3SBio pursuant to Section 12.2 or
by Selecta pursuant to Section 12.3, or with respect to each applicable product
and country as to which termination occurs pursuant to Section 12.2 (the rights
and obligations of the Parties as to the remaining products and countries in
which termination under Section 12.2 has not occurred, being unaffected by such
termination), all rights and licenses granted to Selecta in Section 2.1 will
terminate with respect to each such terminated product and country, and
Section 2.2(a) will apply to all Sublicensees in each such terminated country
for each such terminated product. In addition, upon the written request of
3SBio, Selecta will grant to 3SBio a right to access and reference all
Regulatory Approvals and Regulatory Filings owned by Selecta or its Affiliates
concerning each such terminated product in the terminated country.
(b)    In the event of a termination by Selecta under Section 12.2 (3SBio
breach):
(i)As of the effective date of such termination, (A) the 3SBio Distribution
Option will terminate, and (B) 3SBio will, within thirty (30) days after the
effective date of such termination, return to Selecta all of Selecta’s
Confidential Information that is in 3SBio’s (or its Affiliates’) possession or
control, provided that 3SBio may keep one copy of Selecta’s Confidential
Information in its confidential legal files for purposes of confirming
compliance with this Agreement.
(ii)As of the effective date of such termination, the licenses granted to
Selecta by 3SBio pursuant to Section 2.1 will become perpetual, irrevocable
licenses.
(iii)Selecta may exercise its co-exclusive rights under Section 2.1(b) and 3SBio
will promptly assign any manufacturing or supply agreements relating to the
Licensed Compounds or Licensed Products in the Territory to Selecta or its
designee;
(iv)Selecta will continue to be obligated to pay the milestone and royalty
amounts under Sections 8.2 and 8.3 that would otherwise have been payable under
the terms of this Agreement during its Term; provided, however, that such
amounts will be reduced by [***] percent


27
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




([***]%) of the amounts that would otherwise have been payable under the terms
of this Agreement during its term.
12.6    Right to Sell-Off Inventory. Upon termination of this Agreement for any
reason, should Selecta or any of its Affiliates or Sublicensees have any
inventory of any Product, each of them will have [***] months thereafter in
which to dispose of such inventory (subject to the payment to 3SBio of any
royalties due hereunder thereon).
12.7    Survival. In addition to the termination consequences set forth in
Section 12.5, the following provisions will survive expiration or termination of
this Agreement for any reason, as well as any other provision which by its terms
or by the context thereof, is intended to survive such termination: Sections
10.1, 10.3, 10.4, 11.3, 11.4, 12.6, 13.5-13.8, and 13.10. Expiration or
termination of this Agreement for any reason will not relieve the Parties of any
liability or obligation which accrued hereunder prior to the effective date of
such termination or expiration, nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity, subject to
Section 13.6, with respect to any breach of this Agreement nor prejudice either
Party’s right to obtain performance of any obligation.
Section 13.General Provisions.
13.1    Assignment. Neither Party may assign this Agreement, delegate its
obligations or otherwise transfer licenses or other rights created by this
Agreement, except as otherwise expressly permitted hereunder or without the
prior written consent of the other Party, which consent will not be unreasonably
withheld, conditioned or delayed; provided, that each Party may assign this
Agreement as a whole without such consent to an Affiliate or in connection with
the acquisition of such Party, provided that such Party provides written notice
to the other Party of such acquisition. For clarity, the meaning of
“acquisition” includes, without limitation any disposal or transfer in any
manner whatsoever effected whether for consideration or without a consideration
including but not limited to any sale, contribution in kind, statutory merger or
de-merger, donation, exchange, transfer or rent of the business as a
going-concern, or other transfer whatsoever and whether in whole or in part. In
addition, it will be reasonable for a Party to not to give its consent to the
assigning Party under this Section 13.1 if, among other things, the assignee or
delegate, does not have adequate financial or technical resources to comply with
the assigning Party’s obligations hereunder, or would affect the continuity of
supply of any Licensed Compound or Licensed Product under the Supply Agreements.
Any assignment or transfer in violation of this Section 13.1 will be void. This
Agreement will inure to the benefit of, and be binding upon, the legal
representatives, successors and permitted assigns of the Parties. For clarity,
any assignment under this Section 13.1 will be treated as a novation, and the
counterparty will sign such documents as required to affect such novation. For
this purpose, references to a Party’s rights under this Agreement include any
similar rights to which another person becomes entitled as a result of a
novation of this Agreement.
13.2    Force Majeure. Neither Party will be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement if, but
only to the extent that, such failure or delay results from causes beyond the
reasonable control of the affected Party, potentially including fire, floods,
embargoes, terrorism, war, acts of war (whether war be declared or not),
insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
Governmental Authority or any other Party; provided that the Party affected will
promptly notify the


28
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




other of the force majeure condition and will exert reasonable efforts to
eliminate, cure or overcome any such causes and to resume performance of its
obligations as soon as possible.
13.3    Severability. If any one or more of the provisions contained in this
Agreement is held for any reason to be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein will not in any way be affected or impaired thereby, but this
Agreement will be construed as if such invalid, illegal or unenforceable
provision or provisions had never been contained herein unless the deletion of
such provision or provisions would result in such a material change as to cause
completion of the transactions contemplated herein to be impossible or
significantly frustrated and provided that the performance required by this
Agreement with such clause deleted remains substantially consistent with the
intent of the Parties; provided that in the event that a Third Party reasonably
asserts that patent misuse has occurred based on any aspect of this Agreement,
the Parties will negotiate in good faith to make any necessary amendments to
this Agreement to preserve the validity and enforceability of the applicable
Patents and make as few revisions as possible to maintain the original intent of
the Parties under this Agreement.
13.4    Amendment; Waiver. This Agreement may not be modified, amended or
rescinded, in whole or part, except by a written instrument signed by the
Parties; provided that any unilateral undertaking or waiver made by one Party in
favor of the other will be enforceable if undertaken in a writing signed by the
Party to be charged with the undertaking or waiver. No delay or omission by
either Party hereto in exercising any right or power occurring upon any
noncompliance or default by the other Party with respect to any of the terms of
this Agreement will impair any such right or power or be construed to be a
waiver thereof. A waiver by either of the Parties of any of the covenants,
conditions or agreements to be performed by the other will not be construed to
be a waiver of any succeeding breach thereof or of any other covenant, condition
or agreement herein contained.
13.5    Notices. Except as otherwise provided herein, all notices under this
Agreement will be sent by certified mail or by overnight courier service,
postage prepaid, to the following addresses of the respective Parties:
If to Selecta, to:            Selecta Biosciences, Inc.
480 Arsenal Street
Building One
Watertown, MA 02472    
Attention: General Counsel
    
If to 3SBio, to:            Shenyang Sunshine Pharmaceutical Co. Ltd.    
No. 3 A1 Road 10
Shenyang Economic and Technology Development Zone
Shenyang, China 110027    
Attention: CEO
    
or to such address as each Party may hereafter designate by notice to the other
Party. A notice will be deemed to have been given on the date it is received by
all required recipients for the noticed Party.
13.6    Dispute Resolution. Disputes arising under or in connection with this
Agreement will be resolved pursuant to this Section 13.6; provided, however,
that in the event a dispute cannot be resolved without an adjudication of the
rights or obligations of a Third Party (other than a 3SBio Indemnitee or


29
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




Selecta Indemnitee identified in Sections 11.6(a) or 11.6(b)11.6(a), as
applicable), the dispute procedures set forth in this Section 13.6 will be
inapplicable as to such dispute.
(a)In the event of a dispute between the Parties, the Parties will first attempt
in good faith to resolve such dispute by negotiation and consultation between
themselves.
(b)In the event the Parties are not able to resolve such dispute, either Party
may at any time after such [***] day period submit such dispute to be finally
settled by arbitration administered in accordance with the Arbitration Rules of
the International Chamber of Commerce (“ICC”) in effect at the time of
submission. The arbitration will be heard and determined by one (1) arbitrator.
Selecta and 3SBio will agree on the arbitrator, or, failing agreement within
[***] days following the date of receipt by the respondent of the claim, by the
ICC. Such arbitration will take place in New York, New York. The arbitrator so
appointed will decide in accordance with the rules of the ICC and will render
the award within the term established by such rules, unless extended by the
parties. The language of arbitration will be English. The arbitration award so
given will be a final and binding determination of the dispute, will be fully
enforceable in any court of competent jurisdiction, and will not include any
damages expressly prohibited by Section 11.4.
(c)Costs of arbitration are to be divided as follows: the losing Party will pay
[***] percent ([***]%) of the costs and fees of the winning Party. Except in a
proceeding to enforce the results of the arbitration or as otherwise required by
law, neither Party nor the arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of both
Parties.
(d)Notwithstanding the dispute resolution procedures set forth in this Section
13.6, in the event of an actual or threatened breach hereunder, the aggrieved
Party may seek equitable relief (including restraining orders, specific
performance or other injunctive relief) in any court or other forum, without
first submitting to any dispute resolution procedures hereunder.
(e)The Parties agree that all applicable statutes of limitation and time-based
defenses (such as estoppel and laches) will be tolled while the dispute
resolution procedures set forth in this Section 13.6 are pending, and the
Parties will cooperate in taking all actions reasonably necessary to achieve
such a result. In addition, during the pendency of any dispute under this
Agreement initiated before the end of any applicable cure period under Section
12.2, (i) this Agreement will remain in full force and effect, (ii) the
provisions of this Agreement relating to termination for material breach will
not be effective, (iii) the time periods for cure under Section 12.2 as to any
termination notice given prior to the initiation of the arbitration proceeding
will be tolled, and (iv) neither Party will issue a notice of termination
pursuant to this Agreement based on the subject matter of the arbitration
proceeding (and no effect will be given to previously issued termination
notices), until the court has confirmed the existence of the facts claimed by a
Party to be the basis for the asserted material breach.
13.7    Applicable Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York, without regard to its
conflicts of law provisions; provided that any dispute relating to the scope,
validity, enforceability or infringement of any patents or know-how will be
governed by, and construed and enforced in accordance with, the substantive laws
of the jurisdiction in which such patents or know-how apply.
13.8    Further Assurances. Each Party agrees to do and perform all such further
acts and things and will execute and deliver such other agreements,
certificates, instruments and documents


30
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




necessary or that the other Party may deem advisable in order to carry out the
intent and accomplish the purposes of this Agreement and to evidence, perfect or
otherwise confirm its rights hereunder.
13.9    Relationship of the Parties. Each Party is an independent contractor
under this Agreement. Nothing contained herein is intended or is to be construed
so as to constitute 3SBio and Selecta as partners, agents or joint venturers.
Neither Party will have any express or implied right or authority to assume or
create any obligations on behalf of or in the name of the other Party or to bind
the other Party to any contract, agreement or undertaking with any Third Party.
There are no express or implied third party beneficiaries hereunder (except for
Selecta Indemnitees other than Selecta and 3SBio Indemnitees other than 3SBio
for purposes of Section 11.6).
13.10    Entire Agreement. This Agreement (along with the Exhibits) contains the
entire understanding of the Parties with respect to the subject matter hereof
and supersedes and replaces any and all previous arrangements and
understandings, including the Original Agreement and the Confidentiality
Agreement, whether oral or written, between the Parties with respect to the
subject matter hereof. The foregoing shall not be interpreted as a waiver of any
remedies available to either Party as a result of any breach prior to the
Effective Date by the other Party of the Original Agreement.
13.11    Headings. The captions to the several Sections hereof are not a part of
this Agreement, but are merely guides or labels to assist in locating and
reading the several Sections hereof.
13.12    Waiver of Rule of Construction. Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement will be construed against the drafting party will not apply.
13.13    Interpretation. Whenever any provision of this Agreement uses the term
“including” (or “includes”), such term will be deemed to mean “including without
limitation” (or “includes without limitations”). “Herein,” “hereby,”
“hereunder,” “hereof” and other equivalent words refer to this Agreement as an
entirety and not solely to the particular portion of this Agreement in which any
such word is used. The term “or” will mean “and/or” hereunder. All definitions
set forth herein will be deemed applicable whether the words defined are used
herein in the singular or the plural. References to “months” hereunder refer to
calendar months. Unless otherwise provided, all references to Sections,
Schedules and Exhibits in this Agreement are to Sections, Schedules and Exhibits
of this Agreement. References to any Sections include Sections and subsections
that are part of the related Section (e.g., a section numbered “Section 2.1”
would be part of “Section 2”, and references to “Section 2.1”or “Section 2”
would also refer to material contained in the subsection described as “Section
2.1(a)”).
13.14    Counterparts; Facsimiles. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument. Facsimile or PDF execution and
delivery of this Agreement by either Party followed by exchange of original
signatures will constitute a legal, valid and binding execution and delivery of
this Agreement by such Party.






31
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Development and License
Agreement to be executed by their respective duly authorized officers as of the
Effective Date.
SHENYANG SUNSHINE PHARMACEUTICAL CO., LTD.
 
 
By:
/s/ Jing Lou
 
(Signature)
 
 
Name:
Lou, Jing
Title:
CEO





SELECTA BIOSCIENCES, INC.
 
 
By:
/s/ Werner Cautreels
 
(Signature)
 
 
Name:
Werner Cautreels
Title:
CEO





32
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------




    
EXHIBIT A


3SBIO PATENT RIGHTS


US Patent No. [***] Issued [***]










33
[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

